DETAILED ACTION
 
 
1.         This Final Office action is in reply to the Applicant amendment filed on 3 January 2022.
2.         Two sets of amended claims have been submitted, however one set of indicated Claims 1-21 are “Currently Amended” but have not been amended and this set will be not be considered for examination. For the second submitted set for Claims 1-21 have been amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.         Claims 1-21 are currently pending and have been examined.  

Response to Amendment

In the previous office action, Claims 1-21 were rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea). Applicants have not amended Claims 1-21 to provide statutory support and the rejection is maintained.
In the previous office action, Claims 1-21 were rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicants regard as the invention. Applicants have mostly amended Claims 1-21 to remove/clarify the indefinite language, but however left some indefinite claim language.  For the most part, this rejection is withdrawn.  However the previously indicated indefinite language still recited in the below claims will be considered non-functional descriptive material that does not functionally alter the claimed invention and will be interpreted as broadly and reasonably possible with regard to the prior art Examiner note for continued reasoning cited in the previous Office action.


Response to Arguments

Applicants’ arguments filed 3 January 2022 have been fully considered but they are not persuasive.  In the remarks regarding the 35 USC § 101 rejection for Claims, Applicants argue that:  (1) the claims are not directed to an abstract idea, and even if they were, they would amount to significantly more than the abstract idea.  Examiner respectfully disagrees.  As cited in the previous final office action due to the 2019 revised patent subject matter eligibility guidance (2019 PEG) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”), the Examiner still maintains this rejection under 35 U.S.C. 101  since Applicants have not amended the claims to recite statutory subject matter.
Applicant submits that:  (2) Kinkead et al. (Kinkead) (US 2012/0265587) does not teach or suggest in the amended independent claims:  all of the now amended claim limitations.  Overall with regard to these arguments, the Examiner respectfully disagrees.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”) and are analyzed in the following step process:

		Step 1: Claims 8-21 are each focused to a statutory category namely, two “system; non-transitory computer-readable storage media” sets having proper computer architecture components enabling the step limitations.  However “method” claims 1-7 still do not do not have proper computer component support for the claim limitations and thus continue to fail Step 1 of this analysis.  It is interpreted that a person or user is performing the step limitations.  The recitation of “computer-implemented method” in the preamble of the independent Claim 1 is in-sufficient.  The Examiner 
Step 2A Prong One: Claims 1-21 recite limitations that set forth the abstract idea(s), namely, the claims as a whole recite certain methods of organizing human activity that encompass processing information by:
“receiving consumer data for each consumer in the group of consumers, wherein the consumer data consists of a point in an n-dimensional space for each consumer, and wherein the dimensions of the n-dimensional space include behavioral, demographic, and financial data attributes for the consumer, and wherein the demographic data attributes comprises one or more age-related data attributes;
receiving a segment assignment for each consumer in the group of consumers, wherein the n-dimensional space is divided into a plurality of segments such that the points corresponding to the consumers in each segment are, on average, closer to one another than to representative points for consumers assigned to different segments as measured, according to a predetermined distance metric;
identifying a similar group of consumers from the group of consumers for the consumer, wherein the similar group is selected by representing the consumer as a second point in n-dimensional space, where the one or more age-related data attributes is increased by the difference in the current time and the predetermined time in the future, and selecting the look-alike group as a subset of consumers proximate to the second point; and
determining a probability that the second point would be assigned to each segment in the plurality of segments at the predetermined time in the future as a function of a proportion of consumers in the similar group of consumers in each segment as compared to all consumers in the similar group” (emphasis added)

	The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”). These claims fall under the categories: (a) Mathematical concepts – (mathematical relationships); (b) Certain methods of organizing human activity – (commercial interactions; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).   Hence, the claims are ineligible under step 2A prong one.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components. 
	Prong Two:  Claims 1-21: The judicial exception is not integrated into a practical application because the claims as a whole describe how to generally for estimating, for a consumer in a group of consumers assigned to a segment of consumers in a plurality of segments at the present time, a probability that the consumer will be assigned to a different segment at a predetermined time in the future.  Nothing in the claim elements precludes the steps from practically being performed as (a) Mathematical concepts – (mathematical relationships); (b) Certain methods of organizing human activity – (commercial interactions; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (e.g., see Applicants’ un-published Specification ¶’s 9-18) and does not take the claims out of methods of organizing human activities groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea further corroborated by USPTO’s 2019 PEG and the October 2019 Update. Therefore, the claims contain computer components that are cited at a high level of generality and are merely invoked as a tool to perform the abstract idea. Simply implementing an abstract idea on a computer is not a practical application of the abstract idea.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible.
Step 2B: Claims 1-21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements of “processors; storage media”, etc. are generically-recited computer-related elements that amount to a mere instruction to “apply it” (the abstract idea) on the computer-related elements (see MPEP §  high level of generality and are merely limiting the field of use of the judicial exception (see MPEP §2106.05 (h) – Field of Use and Technological Environment). There is no indication that the combination of elements improves the function of a computer or improves any other technology.
Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible. 
Examiner interprets that the steps of the claimed invention both individually and as an ordered combination result in Mere Instructions to Apply a Judicial Exception (see MPEP §2106.05 (f)). These claims recite only the idea of a solution or outcome with no restriction on how the result is accomplished and no description of the mechanism used for accomplishing the result. Here, the claims utilize a computer or other machinery (e.g., see Applicant Specification ¶’s 59-70) regarding using existing computer processors as well as program products comprising machine-readable media for carrying or having machine-executable instructions or data structures stored.  “system 100” in its ordinary capacity for performing tasks (e.g., to receive, analyze, transmit and display data) and/or use computer components after the fact to an abstract idea (e.g., a fundamental economic practice and certain methods of organization human activities) and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). Software implementations are accomplished with standard programming techniques with logic to perform connection steps, processing steps, Alice Corp. Pty, Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014)); Versata Dev. Group, Inc., v. SAP Am., Inc., 793 D.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) and require the use of software such as via a server to tailor information and provide it to the user on a generic computer.  Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-21 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinkead et al. (Kinkead) (US 2012/0265587).

With regard to Claims 1, 8, and 15, Kinkead teaches computer-implemented method/system/one or more non-transitory computer-readable storage media containing machine-readable computer instructions that, when executed by a computing system for estimating (predict; prediction), for a consumer (user; customer; shopper; consumer) in a group of consumers (people who shop at a particular merchant or amount spent at certain merchants over an interval of time) assigned to a segment of consumers (user profile data) in a plurality of segments at the present time (the marketer application includes a further level of audience definition by using data mining algorithms that search databases to predict an end-user's likelihood of accepting an offer and/or purchasing a product or service by comparing the user's attributes (demographic, purchase history, previous responses, etc.) with the attributes of users who have accepted the same offer in the past or have purchased a similar product from the same merchant or a merchant in a similar category), a probability that the consumer will be assigned to a different segment at a predetermined time in the future (the system can assess the probability of the user shopping at another merchant in said cluster during a fixed time period and/or spending a certain amount at said merchant) (see at least paragraphs 52-55, 88, 136-138, 141-144), the method comprising:

receiving consumer data (group purchases; user profile data; merchant shopper attribute data) for each consumer in the group of consumers (customers); wherein the consumer data consists of a point in an n-dimensional space (one or more databases providing three or more dimensional of searchable data; assigned lifestyle dimensional utilities, and later segmented) for each consumer (customers), and wherein the dimensions of the n-dimensional space include behavioral (education; where they shop), demographic (demographics), and financial (transaction) data attributes for the consumer, and wherein the demographic data attributes comprises one or more age-related (Age) data attributes (see at least paragraphs 10, 88-104);

receiving a segment assignment for each consumer in the group of consumers, wherein the n-dimensional space is divided into a plurality of segments (one or more databases providing three or more dimensional of searchable data; assigned lifestyle dimensional utilities, and later segmented) such that the consumers the points corresponding to the consumers in each segment are, on average, closer to one another than to representative points for consumers assigned to different segments as measured, according to a predetermined distance metric (the marketer application includes a further level of audience definition by using data mining algorithms that search databases to predict an end-user's likelihood of accepting an offer and/or purchasing a product or service by comparing the user's attributes (demographic, purchase history, previous responses, etc.) with the attributes of users who have accepted the same offer in the past or have purchased a similar product from the same merchant or a merchant in a similar category) (see at least paragraphs 10,88-104,  137);

identifying a similar (statistically-significant commonalities amongst these end-users) group of consumers from the group of consumers for the consumer (other end-users; target group), wherein the similar group is selected by representing the consumer a second point in the n-dimensional space, where the one or more age-related data attributes is increased by the difference in the current time and the predetermined time in the future (can also comprise a debt to be incurred in the future such as the purchase of products or gifts at a future date, the payment of no interest or low interest loans, or the payment of a tax obligation), and selecting the look-alike group as a subset of consumers proximate to the second point point in time (This data mining representation takes a variety of input variables and uses them to make a probabilistic estimate that a certain (predicted) variable will have a certain value.  For instance, demographic attributes (gender=M, age=35, shopped at a first retailer in the last week--Y or N, shopped at a second retailer 

determining a probability that the second point would be assigned to each segment in the plurality of segments at the predetermined time in the future as a function of the proportion of consumers in the similar group of consumers in each segment as compared to all consumers in the similar group (an automatic audience definition routine can be utilized to refine the audience definition by finding characteristics common to purchasers of a particular product/service or category of product/service.  For example, analysis may reveal important insights about existing customers of XYZ Auto Dealer, such as that they tend to share certain other attributes at a statistically-significant level.  Certain criteria can be established, either automatically or manually in the design of a campaign in which certain combination of attributes or activity thresholds are used to define a class of participants; Doing cluster analysis on purchase history data to see whether there are predictable groups of merchants that people shop at, so that if a certain user is found to have shopped at a number of merchants in the cluster, the system can assess the probability of the user shopping at another merchant in said cluster during a fixed time period and/or spending a certain amount at said merchant) (see at least paragraphs 137-139, 153-158).




measuring the distance between the second point and a centroid of the points representing consumers in a segment for each segment in the plurality of segments (see at least paragraphs 139-142);
wherein the step of determining the probability that the second point would be assigned to each segment further comprises determining the probability as a function of the distance between the second point and a centroid of the second segment relative to the distance between the point and the other segments in the plurality of segments (see at least paragraphs 139-142).

With regard to Claims 3, 10, 17, Kinkead teaches:
determining a standard deviation for each segment in the plurality of segments for the distances between the point representing each consumer in the segment of consumers and a centroid of the segment (see at least paragraphs 139-142);
determining the probability that the consumer will be assigned to the segment it is assigned to at the present time at the predetermined time in the future when the distance between the second point and the centroid of the segment to which the consumer is assigned at the current time is below a predetermined multiple of the standard deviation for that segment (see at least paragraphs 139-142).

With regard to Claims 4, 11, 18, Kinkead teaches:  for each pair-wise set of segments in the plurality of segments, calculating a weighted average of the probability that consumers in the first segment in the pair-wise set of segments will be assigned to the second segment in the pair-wise set of segments at the predetermined time in the future (see at least Claim 2).

estimating an expected value associated with the consumer at the predetermined time in the future by multiplying the probability that a consumer will belong to each segment at the predetermined time in the future by the expected value associated with each segment (see at least paragraphs 139-142).

With regard to Claims 6, 13, 20, Kinkead teaches:  performing the method of claim 5 for each consumer in the group of consumers, and summing the expected value for each consumer in the group of consumers (see at least paragraphs 139-142).

With regard to Claims 7, 14, 21, Kinkead teaches wherein the one or more age-related data attribute is selected from the group of: age, educational attainment, job position, and length of engagement with a product or service (see at least paragraphs 139-142).

***Examiner notes that the claimed contents of Claims 1-21 amount to non-functional descriptive material that do not functionally alter the claimed method.  The recited method steps would be performed in the same manner regardless of what data is contained in the dimensions; attributes; metric; determining the probability; look-alike; segment(s); value(s), or how this non-functional descriptive material is calculated or determined so long as the end results in the probability of consumers be assigned to a segment.   Thus, the prior art and the claimed invention have identical structure and the claimed descriptive material is insufficient to distinguish the claimed invention over the prior art.  see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2106.

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623